Title: From George Washington to Charles Carter, 12 January 1788
From: Washington, George
To: Carter, Charles



Dear Sir,
Mount Vernon January 12th 1788

I find that an extract of my letter to you, is running through all the news papers; and published in that of Baltimore with the addition of my name.
Altho’ I have no dis-inclination to the promulgation of my Sentiments on the proposed Constitution (not having concealed them on any occasion) yet I must nevertheless confess, that it gives me pain to see the hasty, and indigested production of a private letter, handed to the public, to be animadverted upon by the adversaries of the new Government. Could I have supposed that the contents of a private letter (marked with evident haste) would have composed a news paper paragraph, I certainly should have taken some pains to dress the Sentiments (to whom know is indifferent to me) in less exceptionable language, and would have assigned some reasons in support of my opinion, and the charges against others.
I am persuaded your intentions were good, but I am not less persuaded, that you have provided food for strictures and criticisms. be this however as it may, it shall pass of unnoticed by me, as I have no inclination, and still less abilities for scribling. With very great esteem and regard I am Sir yr most Obed. and Affe. Sert

G. Washington

